 1

 2

 3
                              UNITED STATES DISTRICT COURT
 4
                            NORTHERN DISTRICT OF CALIFORNIA
 5

 6

 7
     Syed Nazim Ali,                              Case No: CV-18-6898
 8
                        Charging Party,           Complaint Filed: November 14, 2018
 9                                                Judge Nathanael M. Cousins
                                                  Courtroom 5
10         vs.

11 STATE COMPENSATION INSURANCE                   ORDER GRANTING JOINT MOTION TO
   FUND,                                          DISMISS ENTIRE ACTION WITH
12                                                PREJUDICE
                 Respondent.
13

14

15

16         Pursuant to the Joint Motion to Dismiss with Prejudice filed by the parties and

17 good cause appearing therefore, the Court orders as follows:

18
           This entire action is hereby dismissed, with prejudice, pursuant to Federal Rule of
19
     Civil Procedure 41(a)(1)(A)(ii). IT IS SO ORDERED.
                                                                ISTRIC
20
                                                           TES D      TC
                                                         TA
                                                                                    O




21
                                                    S




                                                                                     U
                                                   ED




     Dated: December 17, 2018                       ____________________________
                                                                                      RT




22
                                               UNIT




                                                    NATHANAELNM.     D
                                                                  TECOUSINS
                                                    United G RA District
                                                           States        Judge
23
                                                                                          R NIA




24
                                                                              . Cousins
                                               NO




                                                                  thanael M
                                                         Judge Na
                                                                                          FO




25
                                                 RT




                                                                                      LI




26                                                      ER
                                                   H




                                                                                    A




                                                             N                       C
                                                                               F
27                                                               D IS T IC T O
                                                                       R
28
